DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 2-6 are allowed.
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by PCT Patent Publication WO 2016/181450 (cited by Applicant) (citations to English translation) (Kazuki) and further in view of U.S. Patent No. 6,065,338 (Stoiber).


Claim 1:
The cited prior art describes an information processing device that is connected to (Kazuki: see the display device 10 as illustrated in figure 1)
a measurement device and (Kazuki: see the acceleration sensor 24 as illustrated in figure 5 and as described on page 8)
a numerical control device, (Kazuki: see the numerical control device 23 as illustrated in figure 1 and as described on page 5)
the measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool, (Kazuki: “FIG. 5 is a block diagram showing the configuration of the display device 10-1 according to Embodiment 2 of the present invention. In the second embodiment, the same parts as those in the first embodiment are denoted by the same reference numerals, and the description thereof is omitted. Only different parts will be described here. The machine tool 20-1 of the second embodiment includes a numerical control device 23-1 in place of the numerical control device 23 of the first embodiment, and further, an acceleration sensor 24 that functions as a vibration sensor to detect chatter vibration. Is provided. The numerical control device 23-1 outputs an operation elapsed time 23c in the machine tool 20-1 and a block number 23d in the machining program, in addition to the reference rotational speed and the fluctuation parameter. The operation elapsed time 23c indicates a time during which machining is continued from the machining start time. The installation position of the acceleration sensor 24 may be a structural part of the machine tool 20-1 in which chatter vibration is a problem, but is preferably a spindle or a table. The operation state information 20a1 according to the second embodiment includes the load factor and temperature of the spindle motor 21 output from the numerical controller 23 and the vibration detected by the acceleration sensor 24.” Page 8)
the numerical control device being configured to control the machine tool, (Kazuki: “The numerical control device 23 has a function of monitoring the load factor and temperature of the spindle motor 21 at the same time as controlling the driving of the spindle motor 21 and the servomotor 22 according to the machining program.” Page 5)
the information processing device comprising: (Kazuki: see the display device 10 as illustrated in figure 1)
a display unit configured to display information; (Kazuki: “The display device 10 connected to the numerical control device 23 has a function of acquiring and displaying the spindle operation setting information 23 a set in the numerical control device 23 and the operation state information 20 a representing the operation state of the machine tool 20.” Page 5)
a first acquisition unit configured to acquire, from the measurement device, measurement information measured by the measurement device; (Kazuki: “The display device 10 includes an operation setting acquisition unit 11 that acquires operation setting information 23a output from the numerical control device 23, an operation state acquisition unit 12 that acquires operation state information 20a output from the machine tool 20, and an operation setting.” Pages 5-6; “The reference rotation speed and the variation parameter acquired by the operation setting acquisition unit 11 are output to the setting change detection unit 13 and the display unit 14. The load factor acquired by the operating state acquisition unit 12 is output to the display unit 14.” Page 6)
a second acquisition unit configured to acquire, from the numerical control device, state information indicating a state of the machine tool; and (Kazuki: “The display device 10 includes an operation setting acquisition unit 11 that acquires operation setting information 23a output from the numerical control device 23, an operation state acquisition unit 12 that acquires operation state information 20a output from the machine tool 20, and an operation setting.” Pages 5-6; “The reference rotation speed and the variation parameter acquired by the operation setting acquisition unit 11 are output to the setting change detection unit 13 and the display unit 14. The load factor acquired by the operating state acquisition unit 12 is output to the display unit 14.” Page 6)
a display control unit configured to cause the display unit to display the measurement information and the state information, (Kazuki: “The display unit 14 displays the reference rotation speed and the variation parameter acquired in 11 in association with the load factor acquired in the operation state acquisition unit 12.” Page 6; “FIG. 2 is a diagram illustrating a display example on the display unit 14 provided in the display device 10 according to Embodiment 1 of the present invention. In the display example of FIG. 2, the operation setting information 23a is classified into two, the reference rotation speed is classified into the large classification, the variation parameter is classified into the small classification, and the reference rotation speed, the variation parameter, and the load factor are associated with each other. Further, in the display example of FIG. 2, a plurality of combinations of the associated reference rotation speed, variation parameter, and load factor are displayed.” Page 6)

Kazuki does not explicitly describe measuring an unbalance as described below.  However, Stoiber teaches the measuring an unbalance as described below.  
wherein the measurement device is configured to measure an unbalance of the machine tool. (Stoiber: “The imbalance sensor 60 measures for example the imbalance forces applied upon the mounting 30 and transmits corresponding signals to a compensation computer 150. The compensation computer evaluates the signals of the imbalance sensor 60 and transmits corresponding control signals to the drive computer 130 which in turn respectively corrects the positional control for the feed drive 50.” Col. 4, lines 3-9)
One of ordinary skill in the art would have recognized that applying the known technique of Kazuki, namely, a numerical control device, with the known techniques of Stoiber, namely, a 

Claim 7:
The cited prior art describes an information processing method for an information processing device that is connected to (Kazuki: see the display device 10 as illustrated in figure 1)
a measurement device and (Kazuki: see the acceleration sensor 24 as illustrated in figure 5 and as described on page 8)
a numerical control device, (Kazuki: see the numerical control device 23 as illustrated in figure 1 and as described on page 5)
the measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool, (Kazuki: “FIG. 5 is a block diagram showing the configuration of the display device 10-1 according to Embodiment 2 of the present invention. In the second embodiment, the same parts as those in the first embodiment are denoted by the same reference numerals, and the description thereof is omitted. Only different parts will be described here. The machine tool 20-1 of the second embodiment includes a numerical control device 23-1 in place of the numerical control device 23 of the first embodiment, and further, an acceleration sensor 24 that functions as a vibration sensor to detect chatter vibration. Is provided. The numerical control device 23-1 outputs an operation elapsed time 23c in the machine tool 20-1 and a block number 23d in the machining program, in addition to the reference rotational speed and the fluctuation parameter. The operation elapsed time 23c indicates a time during which machining is continued from the machining start time. The installation position of the acceleration sensor 24 may be a structural part of the machine tool 20-1 in which chatter vibration is a problem, but is preferably a spindle or a table. The operation state information 20a1 according to the second embodiment includes the load factor and temperature of the spindle motor 21 output from the numerical controller 23 and the vibration detected by the acceleration sensor 24.” Page 8)
the numerical control device being configured to control the machine tool, (Kazuki: “The numerical control device 23 has a function of monitoring the load factor and temperature of the spindle motor 21 at the same time as controlling the driving of the spindle motor 21 and the servomotor 22 according to the machining program.” Page 5)
the information processing method comprising: (Kazuki: see the display device 10 as illustrated in figure 1)
an acquisition step of 
acquiring, from the measurement device, measurement information measured by the measurement device, and (Kazuki: “The display device 10 includes an operation setting acquisition unit 11 that acquires operation setting information 23a output from the numerical control device 23, an operation state acquisition unit 12 that acquires operation state information 20a output from the machine tool 20, and an operation setting.” Pages 5-6; “The reference rotation speed and the variation parameter acquired by the operation setting acquisition unit 11 are output to the setting change detection unit 13 and the display unit 14. The load factor acquired by the operating state acquisition unit 12 is output to the display unit 14.” Page 6)
acquiring, from the numerical control device, state information indicating a state of the machine tool; and (Kazuki: “The display device 10 includes an operation setting acquisition unit 11 that acquires operation setting information 23a output from the numerical control device 23, an operation state acquisition unit 12 that acquires operation state information 20a output from the machine tool 20, and an operation setting.” Pages 5-6; “The reference rotation speed and the variation parameter acquired by the operation setting acquisition unit 11 are output to the setting change detection unit 13 and the display unit 14. The load factor acquired by the operating state acquisition unit 12 is output to the display unit 14.” Page 6)
a display step of causing a display unit to display the measurement information and the state information, (Kazuki: “The display unit 14 displays the reference rotation speed and the variation parameter acquired in 11 in association with the load factor acquired in the operation state acquisition unit 12.” Page 6; “FIG. 2 is a diagram illustrating a display example on the display unit 14 provided in the display device 10 according to Embodiment 1 of the present invention. In the display example of FIG. 2, the operation setting information 23a is classified into two, the reference rotation speed is classified into the large classification, the variation parameter is classified into the small classification, and the reference rotation speed, the variation parameter, and the load factor are associated with each other. Further, in the display example of FIG. 2, a plurality of combinations of the associated reference rotation speed, variation parameter, and load factor are displayed.” Page 6)
Kazuki does not explicitly describe measuring an unbalance as described below.  However, Stoiber teaches the measuring an unbalance as described below.  
wherein the measurement device is configured to measure an unbalance of the machine tool. (Stoiber: “The imbalance sensor 60 measures for example the imbalance forces applied upon the mounting 30 and transmits corresponding signals to a compensation computer 150. The compensation computer evaluates the signals of the imbalance sensor 60 and transmits corresponding control signals to the drive computer 130 which in turn respectively corrects the positional control for the feed drive 50.” Col. 4, lines 3-9)
Kazuki and Stoiber are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
(Kazuki: see the display with sections 5a, 5b, 5c, and 5d as illustrated in figure 6; “The display unit 14 displays the reference rotation speed and the variation parameter acquired in 11 in association with the load factor acquired in the operation state acquisition unit 12.” Page 6; “FIG. 2 is a diagram illustrating a display example on the display unit 14 provided in the display device 10 according to Embodiment 1 of the present invention. In the display example of FIG. 2, the operation setting information 23a is classified into two, the reference rotation speed is classified into the large classification, the variation parameter is classified into the small classification, and the reference rotation speed, the variation parameter, and the load factor are associated with each other. Further, in the display example of FIG. 2, a plurality of combinations of the associated reference rotation speed, variation parameter, and load factor are displayed.” Page 6)

Claim 14:
Kazuki does not explicitly describe a deviation in a control axis as described below.  However, Stoiber teaches the deviation in a control axis as described below.  
The cited prior art describes the information processing device according to claim 1, 
wherein the state information includes an amount of a deviation of a control axis in an axial direction of a spindle, and (Stoiber: “FIG. 2 shows a detail of the cutter head for explanation of the imbalance deflection. The cutter head 40 is clamped in the mounting 30 with a bearing or the like, and when not exhibiting any imbalance, the cutter head 40 occupies the position shown in broken lines. If, however, an imbalance exists, the cutter head is radially deflected by a imbalance deflection .DELTA., as depicted by the continuous line (only the deflection to the right is shown in FIG. 2; naturally this deflection exists also in all other radial direction when rotating the cutter head). The imbalance deflection .DELTA. of the cutter head 40 is e.g. dependent on the extent of the imbalance (corresponding to the imbalance mass), the tool material, the tool shape and the rotating speed.” Col. 4, lines 30-42; “The imbalance sensor 60 measures for example the imbalance forces applied upon the mounting 30 and transmits corresponding signals to a compensation computer 150. The compensation computer evaluates the signals of the imbalance sensor 60 and transmits corresponding control signals to the drive computer 130 which in turn respectively corrects the positional control for the feed drive 50.” Col. 4, lines 3-9)
wherein the control axis is controlled by the numerical control device. (Stoiber: “According to FIG. 1, a numerically controlled milling machine includes a CNC-system comprised of an operational computer 100 and a data carrier 110. The operational computer 100 determines on the basis of the operational data positional control data commensurate with a desired control and transmits these data via an interface 120 to a drive computer 130. The drive computer 130 controls for example a linear drive 50 of the milling machine 90 for displacement of a workpiece 10. Positional data from a position sensor (not shown) are fed back via a further interface 140 to the drive computer 130. This serves essentially a closed loop control between desired value and actual value of the position, with detailed description of particulars of this closed loop control being omitted as this is generally known.” Col. 3, lines 52-65; Kazuki: “And a numerical controller 23 for outputting and machining the workpiece. The numerical control device 23 changes the spindle rotational speed in a triangular wave or sine wave shape based on a fluctuation parameter set in the numerical control device 23 or a machining program.” Page 5)
Kazuki and Stoiber are combinable for the same rationale as set forth above with respect to claim 1.

Claim 15:
Kazuki does not explicitly describe a deviation in a control axis as described below.  However, Stoiber teaches the deviation in a control axis as described below.  
The cited prior art describes the information processing device according to claim 1, wherein the state information includes: 
an amount of a deviation of a control axis in an axial direction of a spindle; and  (Stoiber: “FIG. 2 shows a detail of the cutter head for explanation of the imbalance deflection. The cutter head 40 is clamped in the mounting 30 with a bearing or the like, and when not exhibiting any imbalance, the cutter head 40 occupies the position shown in broken lines. If, however, an imbalance exists, the cutter head is radially deflected by a imbalance deflection .DELTA., as depicted by the continuous line (only the deflection to the right is shown in FIG. 2; naturally this deflection exists also in all other radial direction when rotating the cutter head). The imbalance deflection .DELTA. of the cutter head 40 is e.g. dependent on the extent of the imbalance (corresponding to the imbalance mass), the tool material, the tool shape and the rotating speed.” Col. 4, lines 30-42; “The imbalance sensor 60 measures for example the imbalance forces applied upon the mounting 30 and transmits corresponding signals to a compensation computer 150. The compensation computer evaluates the signals of the imbalance sensor 60 and transmits corresponding control signals to the drive computer 130 which in turn respectively corrects the positional control for the feed drive 50.” Col. 4, lines 3-9)
a rotational speed of the spindle. (Kazuki: “The display device 10 includes an operation setting acquisition unit 11 that acquires operation setting information 23a output from the numerical control device 23, an operation state acquisition unit 12 that acquires operation state information 20a output from the machine tool 20, and an operation setting.” Pages 5-6; “The reference rotation speed and the variation parameter acquired by the operation setting acquisition unit 11 are output to the setting change detection unit 13 and the display unit 14. The load factor acquired by the operating state acquisition unit 12 is output to the display unit 14.” Page 6)
Kazuki and Stoiber are combinable for the same rationale as set forth above with respect to claim 1.

Claim 17:
The cited prior art describes the information processing device according to claim 1, wherein the display unit comprises a single display screen configured to simultaneously display (Kazuki: see the display with sections 5a, 5b, 5c, and 5d as illustrated in figure 6; “The display unit 14 displays the reference rotation speed and the variation parameter acquired in 11 in association with the load factor acquired in the operation state acquisition unit 12.” Page 6; “FIG. 2 is a diagram illustrating a display example on the display unit 14 provided in the display device 10 according to Embodiment 1 of the present invention. In the display example of FIG. 2, the operation setting information 23a is classified into two, the reference rotation speed is classified into the large classification, the variation parameter is classified into the small classification, and the reference rotation speed, the variation parameter, and the load factor are associated with each other. Further, in the display example of FIG. 2, a plurality of combinations of the associated reference rotation speed, variation parameter, and load factor are displayed.” Page 6)

Claim 18:
The cited prior art describes the information processing device according to claim 1, further comprising a determination unit configured to cause the display unit to display a warning based on the measurement information and the state information. (Kazuki: “Hereinafter, the operation of the display device 10-1 will be described. The reference rotation speed, the fluctuation parameter, the operation elapsed time 23c, and the block number 23d acquired by the operation setting acquisition unit 11-1 are output to the setting change detection unit 13 and the display unit 14-1. The load factor, temperature, and vibration acquired by the operation state acquisition unit 12-1 are output to the state change detection unit 15 and the display unit 14-1.  In the state change detection unit 15, a first threshold value to be compared with the load factor, a second threshold value to be compared with the temperature, and a third threshold value to be compared with the vibration are set, and the value of the load factor is set. When the first threshold value is exceeded, when the temperature value exceeds the second threshold value, or when the vibration value exceeds the third threshold value, a trigger signal is generated and output.” Page 9; see the display with sections 5a, 5b, 5c, and 5d as illustrated in figure 6; “The display unit 14 displays the reference rotation speed and the variation parameter acquired in 11 in association with the load factor acquired in the operation state acquisition unit 12.” Page 6; “FIG. 2 is a diagram illustrating a display example on the display unit 14 provided in the display device 10 according to Embodiment 1 of the present invention. In the display example of FIG. 2, the operation setting information 23a is classified into two, the reference rotation speed is classified into the large classification, the variation parameter is classified into the small classification, and the reference rotation speed, the variation parameter, and the load factor are associated with each other. Further, in the display example of FIG. 2, a plurality of combinations of the associated reference rotation speed, variation parameter, and load factor are displayed.” Page 6)

Claim 19:
The cited prior art describes the information processing device according to claim 18, wherein the warning is displayed simultaneously with the measurement information and the state information on the display unit.  (Kazuki: “A trigger signal output from the setting change detection unit 13 or the state change detection unit 15 is input to the display unit 14-1, and the display unit 14-1 receives an operation setting acquisition unit 11- every time a trigger signal is input. The reference rotation speed, the fluctuation parameter, the operation elapsed time 23c, and the block number 23d output from 1 are displayed in time series in association with the load factor, temperature, and vibration output from the operation state acquisition unit 12-1.” Page 9; “Hereinafter, the operation of the display device 10-1 will be described. The reference rotation speed, the fluctuation parameter, the operation elapsed time 23c, and the block number 23d acquired by the operation setting acquisition unit 11-1 are output to the setting change detection unit 13 and the display unit 14-1. The load factor, temperature, and vibration acquired by the operation state acquisition unit 12-1 are output to the state change detection unit 15 and the display unit 14-1.  In the state change detection unit 15, a first threshold value to be compared with the load factor, a second threshold value to be compared with the temperature, and a third threshold value to be compared with the vibration are set, and the value of the load factor is set. When the first threshold value is exceeded, when the temperature value exceeds the second threshold value, or when the vibration value exceeds the third threshold value, a trigger signal is generated and output.” Page 9; see the display with sections 5a, 5b, 5c, and 5d as illustrated in figure 6; “The display unit 14 displays the reference rotation speed and the variation parameter acquired in 11 in association with the load factor acquired in the operation state acquisition unit 12.” Page 6; “FIG. 2 is a diagram illustrating a display example on the display unit 14 provided in the display device 10 according to Embodiment 1 of the present invention. In the display example of FIG. 2, the operation setting information 23a is classified into two, the reference rotation speed is classified into the large classification, the variation parameter is classified into the small classification, and the reference rotation speed, the variation parameter, and the load factor are associated with each other. Further, in the display example of FIG. 2, a plurality of combinations of the associated reference rotation speed, variation parameter, and load factor are displayed.” Page 6)

Claim 20:
Kazuki does not explicitly describe a deviation in a control axis as described below.  However, Stoiber teaches the deviation in a control axis as described below.  
The cited prior art describes the information processing device according to claim 1, 
wherein the state information includes an amount of a deviation of a control axis in an axial direction of a spindle, (Stoiber: “FIG. 2 shows a detail of the cutter head for explanation of the imbalance deflection. The cutter head 40 is clamped in the mounting 30 with a bearing or the like, and when not exhibiting any imbalance, the cutter head 40 occupies the position shown in broken lines. If, however, an imbalance exists, the cutter head is radially deflected by a imbalance deflection .DELTA., as depicted by the continuous line (only the deflection to the right is shown in FIG. 2; naturally this deflection exists also in all other radial direction when rotating the cutter head). The imbalance deflection .DELTA. of the cutter head 40 is e.g. dependent on the extent of the imbalance (corresponding to the imbalance mass), the tool material, the tool shape and the rotating speed.” Col. 4, lines 30-42; “The imbalance sensor 60 measures for example the imbalance forces applied upon the mounting 30 and transmits corresponding signals to a compensation computer 150. The compensation computer evaluates the signals of the imbalance sensor 60 and transmits corresponding control signals to the drive computer 130 which in turn respectively corrects the positional control for the feed drive 50.” Col. 4, lines 3-9)
further comprising a determination unit configured to cause the display unit to display a warning when the deviation is greater than a threshold value. (see the warnings for exceeding a threshold in Kazuki and the imbalance deviation in Stoiber; Kazuki: “A trigger signal output from the setting change detection unit 13 or the state change detection unit 15 is input to the display unit 14-1, and the display unit 14-1 receives an operation setting acquisition unit 11- every time a trigger signal is input. The reference rotation speed, the fluctuation parameter, the operation elapsed time 23c, and the block number 23d output from 1 are displayed in time series in association with the load factor, temperature, and vibration output from the operation state acquisition unit 12-1.” Page 9; “Hereinafter, the operation of the display device 10-1 will be described. The reference rotation speed, the fluctuation parameter, the operation elapsed time 23c, and the block number 23d acquired by the operation setting acquisition unit 11-1 are output to the setting change detection unit 13 and the display unit 14-1. The load factor, temperature, and vibration acquired by the operation state acquisition unit 12-1 are output to the state change detection unit 15 and the display unit 14-1.  In the state change detection unit 15, a first threshold value to be compared with the load factor, a second threshold value to be compared with the temperature, and a third threshold value to be compared with the vibration are set, and the value of the load factor is set. When the first threshold value is exceeded, when the temperature value exceeds the second threshold value, or when the vibration value exceeds the third threshold value, a trigger signal is generated and output.” Page 9; see the display with sections 5a, 5b, 5c, and 5d as illustrated in figure 6; “The display unit 14 displays the reference rotation speed and the variation parameter acquired in 11 in association with the load factor acquired in the operation state acquisition unit 12.” Page 6; “FIG. 2 is a diagram illustrating a display example on the display unit 14 provided in the display device 10 according to Embodiment 1 of the present invention. In the display example of FIG. 2, the operation setting information 23a is classified into two, the reference rotation speed is classified into the large classification, the variation parameter is classified into the small classification, and the reference rotation speed, the variation parameter, and the load factor are associated with each other. Further, in the display example of FIG. 2, a plurality of combinations of the associated reference rotation speed, variation parameter, and load factor are displayed.” Page 6; Stoiber: “FIG. 2 shows a detail of the cutter head for explanation of the imbalance deflection. The cutter head 40 is clamped in the mounting 30 with a bearing or the like, and when not exhibiting any imbalance, the cutter head 40 occupies the position shown in broken lines. If, however, an imbalance exists, the cutter head is radially deflected by a imbalance deflection .DELTA., as depicted by the continuous line (only the deflection to the right is shown in FIG. 2; naturally this deflection exists also in all other radial direction when rotating the cutter head). The imbalance deflection .DELTA. of the cutter head 40 is e.g. dependent on the extent of the imbalance (corresponding to the imbalance mass), the tool material, the tool shape and the rotating speed.” Col. 4, lines 30-42; “The imbalance sensor 60 measures for example the imbalance forces applied upon the mounting 30 and transmits corresponding signals to a compensation computer 150. The compensation computer evaluates the signals of the imbalance sensor 60 and transmits corresponding control signals to the drive computer 130 which in turn respectively corrects the positional control for the feed drive 50.” Col. 4, lines 3-9)
Kazuki and Stoiber are combinable for the same rationale as set forth above with respect to claim 1.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by PCT Patent Publication WO 2016/181450 (cited by Applicant) (citations to English translation) (Kazuki) and further in view of U.S. Patent No. 6,065,338 (Stoiber) and PCT Patent Publication No. WO 2017/029381 (Broadfield).


Claim 16:
Kazuki does not explicitly describe a deviation in a control axis or starting a sensor as described below.  However, Stoiber teaches the deviation in a control axis and Broadfield teaches starting a sensor as described below.  

wherein the state information includes an amount of a deviation of a control axis in an axial direction of a spindle, (Stoiber: “FIG. 2 shows a detail of the cutter head for explanation of the imbalance deflection. The cutter head 40 is clamped in the mounting 30 with a bearing or the like, and when not exhibiting any imbalance, the cutter head 40 occupies the position shown in broken lines. If, however, an imbalance exists, the cutter head is radially deflected by a imbalance deflection .DELTA., as depicted by the continuous line (only the deflection to the right is shown in FIG. 2; naturally this deflection exists also in all other radial direction when rotating the cutter head). The imbalance deflection .DELTA. of the cutter head 40 is e.g. dependent on the extent of the imbalance (corresponding to the imbalance mass), the tool material, the tool shape and the rotating speed.” Col. 4, lines 30-42; “The imbalance sensor 60 measures for example the imbalance forces applied upon the mounting 30 and transmits corresponding signals to a compensation computer 150. The compensation computer evaluates the signals of the imbalance sensor 60 and transmits corresponding control signals to the drive computer 130 which in turn respectively corrects the positional control for the feed drive 50.” Col. 4, lines 3-9)
further comprising a control unit configured to control the numerical control device to rotate the spindle, and  (Kazuki: “And a numerical controller 23 for outputting and machining the workpiece. The numerical control device 23 changes the spindle rotational speed in a triangular wave or sine wave shape based on a fluctuation parameter set in the numerical control device 23 or a machining program.” Page 5; Stoiber: “According to FIG. 1, a numerically controlled milling machine includes a CNC-system comprised of an operational computer 100 and a data carrier 110. The operational computer 100 determines on the basis of the operational data positional control data commensurate with a desired control and transmits these data via an interface 120 to a drive computer 130. The drive computer 130 controls for example a linear drive 50 of the milling machine 90 for displacement of a workpiece 10. Positional data from a position sensor (not shown) are fed back via a further interface 140 to the drive computer 130. This serves essentially a closed loop control between desired value and actual value of the position, with detailed description of particulars of this closed loop control being omitted as this is generally known.” Col. 3, lines 52-65)
also configured to control the measurement device to start the measurement of the unbalance of the spindle when the rotational speed of the spindle has exceeded a given rotation threshold. (see the start of a sensor in Broadfield and the axial deviation sensor in Stoiber; Broadfield: “In exemplary methods and apparatus, the sensor units 104, 204 may be configured not to transmit the identification data until the motion of the sensor unit, as measured by a sensor motion monitor 417, indicates that the vehicle speed has exceeded a sensor speed threshold value.” Page 21, line 32 through page 22, line 1; Stoiber: “FIG. 2 shows a detail of the cutter head for explanation of the imbalance deflection. The cutter head 40 is clamped in the mounting 30 with a bearing or the like, and when not exhibiting any imbalance, the cutter head 40 occupies the position shown in broken lines. If, however, an imbalance exists, the cutter head is radially deflected by a imbalance deflection .DELTA., as depicted by the continuous line (only the deflection to the right is shown in FIG. 2; naturally this deflection exists also in all other radial direction when rotating the cutter head). The imbalance deflection .DELTA. of the cutter head 40 is e.g. dependent on the extent of the imbalance (corresponding to the imbalance mass), the tool material, the tool shape and the rotating speed.” Col. 4, lines 30-42; “The imbalance sensor 60 measures for example the imbalance forces applied upon the mounting 30 and transmits corresponding signals to a compensation computer 150. The compensation computer evaluates the signals of the imbalance sensor 60 and transmits corresponding control signals to the drive computer 130 which in turn respectively corrects the positional control for the feed drive 50.” Col. 4, lines 3-9)
One of ordinary skill in the art would have recognized that applying the known technique of Kazuki, namely, a numerical control device, and the known techniques of Stoiber, namely, a machining system, with the known techniques of Broadfield, namely, an equipment sensing system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kazuki to provide various information about a numerical control device and the teachings of Stoiber to provide various information about a machining system with the teachings of starting a sensor based on equipment speed would have been recognized by those of ordinary skill in the art as resulting in an improved numerical control 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan Hongwei, Jing Minqing and Liu Heng, "Program design of an online dynamic balancing system for grinding-wheel and spindle," 2011 IEEE International 
U.S. Patent Publication No. 2012/0304764 (Haimer) describes a balancing machine with a measuring sensor for determining the rotating unbalance of a tool holder rotating in a spindle unit.
U.S. Patent No. 6,354,151 (Freyermuth) describes balancing a tool holder using measurements of the parameters of a tool along as the determination of residual unbalance of the tool.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher E. Everett/Primary Examiner, Art Unit 2116